Title: To George Washington from Major General William Heath, 23 November 1777
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston Novr 23d 1777.

I am now to acknowledge the honor of the receipt of yours of the 22d Ulto and 5th Instant. In consequence of the former I directed Major Barber to purchase up what Lead he could find in this Town or its Vicinity. He soon informed me that he had purchased Ten Tons, Six of which were forwarded, some days since, to Springfield. the remainder will follow immediately. Mr Jervis, Agent to the Artillery Department has also purchased a Quantity; and Capt. Bradford has a Quantity in his hands here, at Menden & Dartmouth. What there is in his hands, with that purchased by Major Barber & Mr Jervis will make between forty & fifty Tons: It shall be forwarded to Springfield with all possible dispatch. The price, like that of all other Articles is exorbitantly high; that which we have purchased has cost nine & ten pounds ⅌ Hundred. There is still a Quantity at Salem & Newbury for which they ask £15. The Board of War & Ordnance have just directed Capt. Bradford to purchase up all he can, and have directed my assistance, to which I shall pay strict attention.

Colo. Lee’s & Jacksons Commissions came safe to hand. Seventy or Eighty fine Recruits for those Regiments will be forwarded as soon as they can be Cloathed, and got ready.
Yesterday I recd by Express, a Resolve of Congress respecting General Burgoyne’s Troops, which I shall endeavour to carry into execution as soon as possible, & shall also pay strict attention to your Excellency’s Opinion as hinted in yours of the 5th.
We are not a little embarrassed in obtaining Quarters for the Officers, who frequently inform us that they are to be Quartered according to Rank. Genl Burgoyne is in Mr Borlands House, formerly Genl Putnam’s Quarters, and the other principal Officers in the Town of Cambridge. The British Troops are in the Barracks on prospect Hill, the Foreign on Winter Hill. I have obtained Two Regiments of Drafts from the Militia to Guard them. Neither Officer or Soldier is allowed to pass Charlestown Neck, or Cambridge Bridge. Both Officers & Soldiers are very orderly, but Desertions are surprisingly great, of which General Burgoyne makes complaint.
I have been much embarrassed in the Commissary’s Department. I had desired Mr Miller to continue to Issue provisions to our own Troops, and to the prisoners until the arrival of the new Commissaries; but just as the prisoners arrived, Colo. Trumbull came to Town and forbid any of his Deputies or Assistants acting, alledging that by the Orders of Congress all the provisions & Stores were to be delivered to the New Deputy Commissary General of Issues, and that he could not deliver them otherwise. I have been obliged to take them by absolute Orders, and certify that it was against his consent, and have been obliged to appoint Commissaries to act until such as are appointed arrive. Surely matters ought not to remain in the present unsettled situation and why it is I cannot conceive. I have the Honor to be With great respect Your Excellencys Obedient Servant

W. Heath

